Mahoney, J. (dissenting).
While it is true that the Supreme Court of this State may rule on the constitutionality of a proposition to be placed on the ballot, it is not compelled to do so. (Matter of McCabe v Voorhis, 243 NY 401; New York Edison Co. v City of New York, 282 NYS 936, affd 246 App Div 511; see, also, People ex rel. Hotchkiss v Smith, 206 NY 231). Where, as here, the proposition has already been certified to the local boards of election by the State Board of Elections (Election Law, § 68; L 1974, ch 604, § 13) and plaintiffs have voluntarily consented to a dismissal of their complaint against Stephen May, Chairman of the State Board of *178Elections, thereby rendering both Special Term and this court powerless to order the board or its chairman to rescind the certification of the proposition, judicial perception should indicate that an opinion on the constitutionality of the proposition would be more advisory than concrete.* It is a question of prudence rather than power (Matter of McCabe v Voorhis, supra);
Here, plaintiffs’ conceded standing to bring this action is diminished by the remote nature of their relationship as taxpayers to the act herein challenged. The act is not yet effective and cannot become so until approval at the general election, as required by the Constitution (NY Const, art VII, § 11) and its own terms (L 1977, ch 455, § 3). While there may be some dispute whether the fact that the proposed act is only a proposition rather than an enactment goes to the issue of justiciability under CPLR 3001, it is clear that it raises the issue of the court’s power to determine abstract, moot or academic questions, or to render advisory opinions (see Matter of State Ind. Comr., 224 NY 13; New York Public Interest Research Group v Carey, 55 AD2d 274). The touchstone in deciding the appropriateness of a declaratory judgment, especially on a constitutional issue, is that it "serves some practical end in quieting or stabilizing an uncertain or disputed jural relation” (James v Alderton Dock Yards, 256 NY 298, 305). The majority’s opinion can serve no such purpose unless and until the voters approve this proposition. As noted above, both Special Term and this court are lacking in jurisdiction to compel the State Board of Elections to rescind its certification, or to direct that local boards of election remove the proposition from the ballot, or to instruct that the State Board of Canvassers not tabulate the people’s vote.
Therefore, since plaintiffs’ counsel at oral argument conceded that no further action is contemplated if this court should affirm Special Term, it follows that the people of this State will cast their votes for or against a proposition which has been judicially declared to be unconstitutional. There is no need for such chaos. We should withhold consideration of this issue and face it, if required, after voter approval and then in a proper jural context.
*179The judgment should be reversed, and the petition dismissed.
Sweeney, J. P., and Main, J., concur with Larkin, J.; Herlihy, J., concurs in a separate opinion; Mahoney, J., dissents and votes to reverse in an opinion.
Judgment modified, on the law and the facts, by striking so much thereof as awards plaintiffs’ attorney’s fees in the action, and, as so modified, affirmed, without costs.

 The State Board of Elections certified the bond proposal on August 9, 1977. No reason appears in the record nor was any advanced at oral argument why plaintiffs waited until September 12, 1977 to initiate this action.